Case: 19-20850     Document: 00515740839         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 10, 2021
                                  No. 19-20850                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rogelio Rivera Benito,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-176-3


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          A jury found Rogelio Rivera Benito guilty of one count of conspiring
   to possess with intent to distribute 500 grams or more of a mixture and
   substance containing a detectable amount of methamphetamine, in violation
   of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), 846. Benito challenges the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20850        Document: 00515740839          Page: 2    Date Filed: 02/10/2021




                                      No. 19-20850


   sufficiency of the evidence supporting his conviction and the district court’s
   admission of certain Government exhibits. We reject both arguments and
   affirm.
             We start with Benito’s evidentiary sufficiency claim, which he
   preserved by timely moving for a judgment of acquittal. See Fed. R. Crim.
   P. 29. We examine “the record to determine whether, considering the
   evidence and all reasonable inferences in the light most favorable to the
   prosecution, any rational trier of fact could have found the essential elements
   of the crime beyond a reasonable doubt.” United States v. Vargas-Ocampo,
   747 F.3d 299, 303 (5th Cir. 2014) (en banc). For a drug conspiracy, those
   essential elements are: (1) the existence of an agreement between two or
   more persons to violate narcotics laws; (2) the defendant’s knowledge of the
   agreement; and (3) his voluntary participation in the conspiracy. United
   States v. Patino-Prado, 533 F.3d 304, 309 (5th Cir. 2008).
             The record was replete with evidence establishing the elements of the
   drug conspiracy charge. Benito made several phone calls with his Mexico-
   based methamphetamine supplier. Benito called his supplier to report that
   law enforcement agents had seized the proceeds of a drug sale of
   approximately one kilogram of methamphetamine from him. Benito also
   received a shipment of 25 kilograms of methamphetamine from his supplier,
   and Benito agreed to pay his supplier for that shipment. Benito also had
   phone conversations with his co-defendant, Genaro Pavon Pena, in which
   Benito agreed to cook multiple kilograms of methamphetamine, deliver the
   methamphetamine according to Pena’s instructions, and receive money for
   the drugs, which Benito then shared with Pena. Viewing this evidence and all
   reasonable inferences in the light most favorable to the prosecution, the
   evidence was more than sufficient to permit the jury to convict Benito.




                                           2
Case: 19-20850       Document: 00515740839           Page: 3    Date Filed: 02/10/2021




                                      No. 19-20850


            Benito next argues that the district court erred in admitting certain
   Government       exhibits,   specifically   aerial   and    ground   surveillance
   photographs and a laboratory report. Because Benito preserved his objection
   to the admissibility of these exhibits, we review the district court’s
   evidentiary ruling for abuse of discretion. United States v. Portillo, 969 F.3d
   144, 168 (5th Cir. 2020). Any error in admitting evidence is subject to our
   harmless error review. United States v. Ibarra, 493 F.3d 526, 532 (5th Cir.
   2007).
            Benito claims that he was prejudiced by the prosecution’s late
   disclosure of these exhibits. Benito objected to admission of these exhibits
   before trial; the district court admitted the exhibits but held a hearing before
   any of these exhibits were presented to the jury. At the hearing, the district
   court determined that the defense had not identified sufficient prejudice
   resulting from the prosecution’s untimely production or designation of
   evidence. The district court did not abuse its discretion in admitting these
   exhibits. And even if it did, that error was harmless in light of the strength of
   the rest of the evidence supporting conviction.
             Accordingly, we AFFIRM.




                                           3